Exhibit 10.31

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) dated as of December 13, 2007 is entered into by
and between MSC-Medical Services Company, a Florida corporation (the “Company”),
and Paul Bode (“Executive”).

Recitals

The Company, through its Board of Directors (the “Board”), desires to retain the
services of Executive, and Executive desires to be retained by the Company, on
the terms and conditions set forth in this Agreement.

Agreement

For and in consideration of the foregoing and the mutual covenants of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. EMPLOYMENT. The Company hereby employs Executive to serve in the capacities
described herein, and Executive hereby accepts such employment and agrees to
perform the services described herein upon the terms and conditions hereinafter
set forth.

2. TERM. The employment of Executive under this Agreement shall be for a period
of two (2) years beginning on January 1, 2008 (the “Effective Date”) and ending
on December 31, 2009 (the “Initial Term”). Thereafter, this Agreement shall
automatically renew for successive one (1) year periods, unless either party
provides written notice to the other party of its intention to terminate this
Agreement thirty (30) days prior to the expiration of the term (each a “Renewal
Term” and together with the Initial Term, the “Term”). The Term shall be subject
to earlier termination in accordance with the terms and conditions of this
Agreement.

3. DUTIES. Executive shall serve as and have the title of Senior Vice President
of Sales and shall have such duties as assigned by the Chief Executive Officer
of the Company from time to time. Executive agrees to devote his full business
time, energy, skills and best efforts to such employment while so employed.
Nothing in this Agreement shall preclude Executive from engaging in charitable
and community affairs so long as, in the reasonable determination of the Board,
such activities do not interfere with his duties and responsibilities hereunder
or from serving, subject to the prior approval of the Board, as a member of the
board of directors or as a trustee of any other corporation, association or
entity.

4. COMPENSATION.

(a) Base Compensation. The Company shall pay Executive, and Executive agrees to
accept, an initial base compensation at the initial rate of Two Hundred Thousand
Dollars ($200,000) per year, in equal installments no less frequently than
monthly, through the Term (the “Base Compensation”). The Base Compensation shall
be reviewed by the Company following the completion of the first quarter of
2008, and thereafter annually, which Base Compensation shall be subject to
adjustment according to the performance of the Executive, as determined by the
Board, in its sole and absolute discretion.



--------------------------------------------------------------------------------

(b) Annual Bonus Compensation. Each calendar year, Executive shall be eligible
for an annual bonus based on the realization of financial goals of the Company.
The financial goals to be met by the Company shall be determined by the Board
and reduced to writing in January of each year. Assuming satisfaction of such
goals, the bonus will be a target of sixty-five percent (65%) of the Base
Compensation, up to a maximum of eighty-five percent (85%) of the Base
Compensation; provided, however, that Executive shall be entitled to an annual
bonus of at least Sixty Two Thousand Five Hundred Dollars ($62,500) for fiscal
year 2008. The annual bonus shall be payable in accordance with the Company’s
policies.

(c) Signing Bonus. Within ten (10) business days following the Effective Date,
the Company shall provide the Executive with a one-time lump sum signing bonus
(the “Signing Bonus”) of Sixty Two Thousand Five Hundred Dollars ($62,500);
provided, however, in the event that, within one (1) year following the
Effective Date, (i) the Executive terminates his employment with the Company or
(ii) the Executive is terminated by the Company for Cause (as defined below),
the Executive shall be required to repay the Signing Bonus to the Company upon
such termination.

5. BENEFITS.

(a) Generally. Executive shall be eligible for fringe benefits pursuant to any
pension, retirement, or other employee fringe benefit plan that the Company
makes available to employees of the Company and for which Executive will qualify
according to his eligibility under the provisions thereof, on the same basis as
is applicable to other similarly situated executive employees.

(b) Health and Disability Insurance. Executive, and all members of the
Executive’s immediate family, shall be entitled to participate in health and
disability insurance plans that the Company offers to other employees of the
Company from time to time, on the same basis as is applicable to other similarly
situated executive employees, consistent with past practice.

(c) Vacation. During the Term of this Agreement, Executive shall be entitled to
twenty (20) paid vacation days, plus paid Company holidays and sick days in
accordance with the Company’s policies and procedures applicable to similarly
situated executive employees.

6. OPTIONS. Executive shall be entitled to receive, pursuant to a separate
Non-Statutory Stock Option, options to purchase One Million Nine Hundred Sixty
Seven Thousand Forty Nine (1,967,049) shares of common stock of MCP-MSC
Acquisition, Inc., a Delaware corporation and the sole shareholder of the
Company.

7. EXPENSES. Except as otherwise agreed to herein, Executive shall be reimbursed
for all usual business expenses incurred on behalf of the Company, in accordance
with Company practices and procedures.



--------------------------------------------------------------------------------

8. TERMINATION. The term of Executive’s employment under this Agreement may be
terminated prior to expiration of the Term provided in Section 2 hereof only in
accordance with the following sections.

(a) For Cause. This Agreement may be immediately terminated by the Company for
Cause. For purposes of this Agreement, the term “Cause” shall include, without
limitation, the termination of Executive by the Company as a result of the
existence or occurrence of one or more of the following conditions or events:

(i) the failure of Executive to perform his duties hereunder or to comply with
any reasonable, lawful policy, directive or instruction of the Board or the
Chief Executive Officer, which failure continues after the date which is ten
(10) days after the Company provides the Executive with written notice of such
failure;

(ii) the breach of any provision hereof, which breach is not cured within ten
(10) days after written notice thereof to Executive;

(iii) Executive’s willful misconduct in connection with the performance of his
duties as an employee or officer of the Company;

(iv) commission by Executive of any act of fraud or material misrepresentation
or a material act of misappropriation in connection with his duties as an
employee or officer of the Company;

(v) commission by Executive of any crime which constitutes a felony;

(vi) the entry of a judgment or order enjoining or preventing Executive from
such activities as are material or essential for Executive to perform his
services as required by this Agreement; or

(vii) willful and deliberate conduct or activities by Executive which would be
reasonably likely to result in material damage to the business of the Company.

(b) Mutual. Executive’s employment under this Agreement may be terminated upon
mutual written agreement of the Company and Executive.

(c) Without Cause. The Company and the Executive shall have the right to
terminate this Agreement and the Executive’s employment with the Company at any
time without Cause.

(d) Death. In the event of the death of Executive, the employment of Executive
shall terminate immediately.

(e) Disability. If, during Executive’s employment with the Company, Executive
shall become permanently disabled and unable to perform his duties as required
herein (“Disability”) for a total of one hundred eighty (180) days in any twelve
(12) month period then the Company may, upon thirty (30) days written notice to
Executive, terminate Executive’s employment under this Agreement.



--------------------------------------------------------------------------------

9. SEVERANCE. In the event of the termination of Executive’s employment under
this Agreement for any reason, the Company shall provide the payments and
benefits to Executive as indicated below:

(a) With Cause or Voluntary Termination by Executive. If Executive is terminated
for Cause (as defined in Section 8(a) of this Agreement), or if Executive
voluntarily terminates his employment with the Company, the Company shall be
obligated only to continue to pay to Executive his Base Compensation, if any,
earned up to the date of termination and shall reimburse Executive for any
expenses to which Executive is due reimbursement by the Company under Section 7
hereof up until the date of termination.

(b) Without Cause, Death or Disability. In the event that the Company shall
terminate Executive without Cause, or upon the death or Disability of Executive,
the Company shall be obligated to continue to pay full Base Compensation to
Executive for a period of six (6) months after the date of termination as if
Executive had not been so terminated.

10. NONCOMPETITION; NONSOLICITATION. For a period beginning on the date hereof
and ending two (2) years following the date on which the Executive ceases to be
employed by the Company, the Executive shall not, except as an employee or agent
of the Company, engage or have an interest, anywhere in the United States of
America or any other geographic area where the Company did business as of the
date hereof or at any time during the Executive’s employment by the Company or
in which its products or services are or were marketed or sold, alone or in
association with others, as principal, agent, partner, stockholder, or through
the investment of capital, lending of money or property, rendering of services
or otherwise, in any business competitive with that engaged in by the Company as
of the date hereof or by the Company at any time during Executive’s employment
by the Company (“Competitive Business”). For a period beginning on the date
hereof and ending two years following the date on which the Executive ceases to
be employed by the Company, the Executive shall not, except as an employee or
agent of the Company, directly or indirectly, on behalf of himself or any other
person or entity, (A) accept business from or solicit the business of (in either
case, which such business is competitive with that of the Company) (a) any
person or entity who is, or who had been at any time during the preceding two
years or at any time during the Executive’s employment by the Company, a
customer of the Company or any successor to the business of the Company (each a
“Customer”), or otherwise divert or attempt to divert any business from the
Company or any successor or otherwise induce, request, advise or persuade any
Customer to cease to do business with or reduce the amount of business which
such Customer has customarily done or is reasonably expected to do with the
Company or any successor; or (B) solicit or induce any person who is an employee
of, or otherwise engaged by, the Company, to leave the employ or engagement of
the Company or hire any such person until one (1) year after such person has
left the employ of the Company, or any such successor or any person with whom
such person was placed for employment or engagement during the preceding one
year. The Executive shall not at any time, directly or indirectly, except as an
employee or agent of the Company, use or purport to authorize any person or
entity to use any name, mark, logo, trade dress or other identifying words or
images which are the same as or similar to those used currently or in the past
by the Company in connection with any product or service, whether or not such
use would be in a business competitive with that of the Company. Notwithstanding
anything to the contrary contained herein, the following activities shall not be
deemed to be a violation of the provisions of this Section: the ownership or
control by the Executive of up to five percent of the outstanding voting
securities or securities of any class of a company with a class of securities
which are publicly traded.



--------------------------------------------------------------------------------

11. CONFIDENTIALITY. The Executive acknowledges that the intellectual property
and all other confidential or proprietary information with respect to the
Company’s engagement in the business of distributing medical supplies and
equipment, pharmaceuticals and services throughout the United States of America
(the “Business”) are valuable, special and unique. The Executive shall not, at
any time after the date hereof, except as an employee or agent of the Company,
or except as required by applicable law, disclose, directly or indirectly, to
any person or entity, or use or purport to authorize any person or entity to use
any confidential or proprietary information with respect to the Company or the
Business, whether or not for his own benefit, without the prior written consent
of the Company, including without limitation, confidential or proprietary
information as to the financial condition, results of operations, strategic
partners, customers, suppliers, products, products under development, services,
inventions, sources, leads or methods of obtaining new products or business,
intellectual property, pricing methods or formulas, cost of supplies, marketing
strategies or any other information relating to the Company or the Business, but
not including information which is or shall become generally available to the
public or is generally known in the industry other than as a result of an
unauthorized disclosure by the Executive or a person or entity to whom the
Executive has provided such information. The Executive acknowledges that Company
would not enter into this Employment Agreement without the assurance that all
such confidential and/or proprietary information will be used for the exclusive
benefit of the Company.

12. NONDISPARAGEMENT. Neither the Executive nor the Company shall (and shall
cause the officers, directors, employees, shareholders, members, partners,
representatives and agents of any entity or business directly or indirectly
controlled by the Executive and the Company to not) commit any act or omission
that would tend to disparage or adversely affect the reputation of the other
party or any present or future subsidiaries, parents or affiliates of the other
party or any of their respective principals, officers, directors, shareholders,
members, employees, businesses or operations. Without in any way limiting the
generality of the foregoing, the Executive and the Company shall not (and shall
cause the officers, directors, employees, shareholders, members, partners,
representatives and agents of any entity or business directly or indirectly
controlled by the Executive and the Company to not) make any disparaging or
unfavorable statements to any third party, either orally or in writing,
regarding the other party or any present or future subsidiaries, parents or
affiliates of the other party or any of their respective principals, officers,
directors, shareholders, members, employees, businesses or operations.

13. ENFORCEABILITY OF RESTRICTIVE COVENANTS. The restrictions set forth in this
Agreement are considered by the parties hereto to be reasonable for the purposes
of protecting the value of the business and goodwill of the Company and the
Business. The parties acknowledge that the Company would be irreparably harmed
and that monetary damages would not provide an adequate remedy to the Company in
the event the covenants contained in this Agreement were not complied with in
accordance with their terms. Accordingly, the Executive agrees that any breach
or threatened breach by him of any provision of this Agreement shall



--------------------------------------------------------------------------------

entitle the Company to injunctive and other equitable relief to secure the
enforcement of these provisions, in addition to any other remedies which may be
available to them, and that they shall be entitled to receive from the Executive
reimbursement for all attorneys’ fees and expenses incurred by the Company in
enforcing these provisions. In addition to its other rights and remedies, the
Company shall have the right to require the Executive, if he breaches any of the
covenants contained in this Agreement to account for and pay over to the Company
all compensation, profits, money, accruals and other benefits derived or
received, directly or indirectly, by such party from the action constituting
such breach. If the Executive breaches the restrictive covenants set forth in
this Agreement, the running of the time periods described therein shall be
tolled for so long as such breach continues. It is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies of each jurisdiction in which
enforcement is sought. If any provisions of this Agreement relating to the time
period, scope of activities or geographic area of restrictions is declared by a
court of competent jurisdiction to exceed the maximum permissible time period,
such time period, scope of activities and/or geographic area, as the case may
be, shall be reduced to the maximum that such court deems enforceable. If any
provisions of this Agreement other than those described in the preceding
sentence are adjudicated to be invalid or unenforceable, the invalid or
unenforceable provisions shall be deemed amended (with respect only to the
jurisdiction in which such adjudication is made) in such manner as to render
them enforceable and to effectuate as nearly as possible the original intentions
and agreement of the parties.

14. NOTICES. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and shall be effective when received if sent,
postage-prepaid, by certified or registered mail, return receipt requested, or
by overnight delivery service against receipt, to the addresses below or to such
other address as either party shall designate by written notice to the other:

If to Executive, to the address set forth below his name on the signature page
hereto.

If to the Company:

MSC-Medical Services Company

11764-1 Marco Beach Drive

Jacksonville, FL 32224

Attn: Chief Executive Officer

with a copy to:

MSC-Medical Services Company

c/o Monitor Clipper Partners, LLC

Two Canal Park

Cambridge, MA 02141

Attn: Adam Doctoroff



--------------------------------------------------------------------------------

15. ENTIRE AGREEMENT; MODIFICATION.

(a) This Agreement contains the entire agreement of the Company and Executive,
and the Company and Executive hereby acknowledge and agree that this Agreement
supersedes any prior statements, writings, promises, understandings or
commitments between the parties hereof.

(b) No future oral statements, promises or commitments with respect to the
subject matter hereof, or other purported modification hereof, shall be binding
upon the parties hereto unless the same is reduced to writing and signed by each
party hereto.

16. ASSIGNMENT. The rights and obligations of the parties under this Agreement
shall inure to the benefit of and shall be binding upon, and enforceable by, the
successors and permitted assigns of the parties. Notwithstanding anything
contained herein to the contrary, the Company shall have the right to assign
this Agreement to any of its subsidiaries, direct or indirect parents or other
affiliates. Except as otherwise set forth in this Agreement, neither party may
assign his or its rights or obligations under this Agreement without the prior
written consent of the other party.

17. GOVERNING LAW; VENUE; INDEPENDENT REPRESENTATION. This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
Florida without giving effect to any choice or conflict of law provision or rule
(whether of the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida. The
parties agree that any and all actions arising under or in respect of this
Agreement shall be litigated in any federal or state court of competent
jurisdiction located in the County of Duval, State of Florida. By execution and
delivery of this Agreement, each party irrevocably submits to the personal and
exclusive jurisdiction of such courts for itself or himself, and in respect of
its or his property with respect to such action. Each party agrees that venue
would be proper in any of such courts, and hereby waives any objection that any
such court is an improper or inconvenient forum for the resolution of any such
action. Executive acknowledges and agrees that he has had the opportunity to
seek his own independent legal counsel to represent Executive’s interest in
connection with the transactions contemplated by this Agreement.

18. MISCELLANEOUS.

(a) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or the interpretation of this Agreement.

(b) The failure of any party to enforce any provision of this Agreement shall in
no manner affect the right to enforce the same, and the waiver by any party of
any breach of any provision of this Agreement shall not be construed to be a
waiver by such party of any succeeding breach of such provision or a waiver by
such party of any breach of any other provision.

(c) Except as otherwise provided herein, in the event any one or more of the
provisions of this Agreement shall for any reason be held invalid, illegal or
unenforceable, the remaining provisions of this Agreement shall be unimpaired,
and the invalid, illegal or unenforceable provision shall be replaced by a
mutually acceptable valid, and enforceable provision which comes closest to the
intent of the parties.



--------------------------------------------------------------------------------

(d) The prevailing party in any litigation brought to enforce the provisions of
this Agreement shall be entitled to reimbursement from the nonprevailing party
for reasonable attorney’s fees and costs incurred in connection with such
litigation.

(e) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument.

(f) This Agreement is being entered into among competent and experienced parties
represented by counsel, has been reviewed by the parties and counsel for each of
Executive and the Company, and therefore any ambiguous language in this
Agreement shall not be construed against either party as the drafter of this
Agreement.

[Signatures Appear on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

MSC-MEDICAL SERVICES COMPANY, a Florida corporation By:  

/s/ Joseph P. Delaney

Name:   Joseph P. Delaney Title:   Chief Executive Officer EXECUTIVE:

/s/ Paul Bode

Paul Bode Address:  

 

 

 